Citation Nr: 0409094	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for status post partial 
lateral meniscectomy and non-repairable rupture of an 
anterior cruciate ligament of the right knee, which is 
currently 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at an July 2002 Board hearing.  A transcript of the 
hearing is of record

This case was remanded to the RO in May 2003 for further 
development.  

Also, in the Board's May 2003 Remand, it was properly noted 
that the veteran raised the issues of entitlement to service 
connection for a low back disorder and a left knee disability 
secondary to the service connected right knee disability.  
Those issues have been addressed by the RO; however they are 
not before the Board on this appeal.  Similarly, in a rating 
action dated in September 2003, the RO granted service 
connection for osteoarthritis of the right knee and assigned 
a 10 percent disability rating.  The veteran has not appealed 
this issue..


FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  The veteran's service connected status post partial 
lateral meniscectomy and non-repairable rupture of an 
anterior cruciate ligament of the right knee is manifested by 
pain, slight swelling, weakness, stiffness, inflammation, 
instability and locking. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for status post partial lateral meniscectomy 
and non-repairable rupture of an anterior cruciate ligament 
of the right knee has not been met.  See 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.40, 4.41, 4.42, 
4.45, 4.56, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of August 1999 was issued 
prior to the enactment of VCAA.  A letter from the RO to the 
veteran notifying him of VCAA and VA's duty to assist was 
issued in June 2003.  In order to satisfy the holding in 
Pelegrini, the Board would have to dismiss as void ab initio, 
the rating decisions of the RO, which were promulgated prior 
to providing the veteran full VCAA notice.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
August 1999, May 2003 and September 2003 rating actions, the 
September 2000 statement of the case (SOC), the July 2001 and 
September 2003 supplemental statements of the case (SSOC) 
have provided the veteran with sufficient information 
regarding the applicable regulations.  Furthermore, letters 
sent to the veteran by the RO in December 2002, March 2003 
and June 2003 advised him of the requirements of VCAA.  The 
veteran has submitted written arguments and presented 
testimony before the undersigned at a July 2002 hearing held 
in Washington, D.C.  The rating decisions, correspondence, 
the SOC and SSOCs provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records reflect that the veteran injured his 
knee while playing football.  

February 1999 medical records from a service department 
hospital show that the veteran underwent arthroscopy surgery 
on his right knee in February 1999.  When seen a week later 
at the service department orthopaedic clinic, range of motion 
of the right knee was from 10 degrees to 100 degrees.  He was 
placed on limited duty, and told not to stand for more than 
15 minutes each hour, to walk no more than 1/4 mile at a time, 
and to do no heavy lifting or bending for 5 weeks.

During a May 1999 VA orthopedic examination, the veteran 
complained that sometimes the right  knee gave out when he 
descended the stairs, walking over a mile caused excessive 
swelling in the knee, the knee sometimes locked on extension 
and was painful most of the time.  He did strengthening 
exercises daily and used ice packs to reduce swelling. 
Objectively, the right knee landmarks were reduced by 
swelling.  The was heat and fluctuance on palpation.  The 
right knee extended to 155 degrees and extended flexed to 118 
degrees.  There was no drawer sign and he was unable to 
complete a deep knee bend.  X-ray studies of the right knee 
were normal.   

During a February 2001 fee basis VA orthopedic examination, 
the veteran complained of right knee pain, weakness, 
stiffness, swelling, inflammation, instability and locking.  
He was employed as a security guard which required a lot a 
standing and walking.  He reported flare-ups during cold 
weather and treated these flare-ups with Motrin and Naprosyn.  
He related that he wore a brace on his right knee, except 
when he was working.  He was able to perform the activities 
of daily living, including cooking, cleaning, bathing, 
driving a car, taking out the trash, mowing the lawn, and 
tending to a garden.  He rode a bike and worked with weights.  
On examination for the right knee, the examiner stated that 
the veteran's knee was swollen and enlarged; the range of 
motion studies revealed that flexion was from 0 to 110 
degrees, with pain at 110 degrees, and extension from 0 to 10 
degrees with pain at 10 degrees.  Drawer test was normal for 
the right leg.  The right knee was noted to have crepitus and 
pain.  The examiner remarked that pain was the major 
functional impairment, and that there was no other DeLuca 
issue.  X-ray studies revealed degenerative spurs at the 
patella femoral joint.  The examiner opined that the veteran 
is able to perform all activities, to include riding a 
bicycle and exercising using weights; however, the right knee 
disability makes it more difficult to engage in such 
activities.

In a July 2002 Board hearing, the veteran testified that he 
was employed as a security guard, which required him to be on 
his feet all day.  He testified that he did not wear his 
brace, which was issued by VA, during the workday because it 
interferes with  wearing his uniform, but did wear an Ace 
bandage everyday.  He testified that he experienced 
instability when walking up a staircase, but especially when 
coming down staircase; he admits to exercising to build 
strength in his calf muscles and back.  When asked to 
describe his pain as based on the Mankowski pain scale, the 
veteran responded that his pain is  rated at approximately 4 
or 5.

During a January 2003 VA fee basis examination of other 
joints, incidental finding referring to the right knee were 
reported.  Objectively, the right knee appeared normal.  
Flexion of the right knee was limited to 120 degrees with 
pain and extension was to 10 degrees with pain.  The examiner 
stated that the DeLuca issue for the right knee was pain, 
fatigue, weakness and lack of endurance. Drawer and 
McMurray's signs were normal, but locking pain and crepitus 
were noted.  X-ray studies of the right knee revealed tri-
compartment degenerative osteoarthritic changes.

VAX dated in March 2003 shows that the veteran experienced 
slight swelling in the right knee and that there was no 
evidence of instability.  Active flexion of the right knee 
was to 95 degrees, while passive motion was to 105 degrees.  
Active and passive extension was to -10 degrees.  During the 
actual examination the examiner noted that he did not find 
evidence of  pain, weakness, fatigability, decreased 
endurance or incoordination.  The examiner opined that an 
arthritic change in the right knee is likely due to the 
progression of his right knee disability.  The X-ray report, 
also dated in March 2003 show degenerative changes in the 
right knee.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present  symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Under Diagnostic Code 5257, for rating "other" impairment of 
the knee, such as recurrent subluxation or lateral 
instability, prescribes a 10 percent evaluation for slight 
disability, a 20 percent evaluation for moderate disability, 
and a 30 percent evaluation for severe disability.  See 38 
C.F.R. § 4.71a.  

Dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint, merits a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2003).

Analysis

The veteran complains that his right knee exhibits pain; 
slight swelling of his right knee; instability of the right 
knee, especially when walking down a staircase; locking of 
the right knee; and that his right knee disability requires 
the use of a brace.  The veteran also uses a cane for 
support. 

The evidence of record reflects that the veteran has 
impairment of the right knee.  He is presently in receipt of 
a separate evaluation for osteoarthritis of the right knee 
under Diagnostic Code 5010, wherein the 10 percent rating 
assigned is based on limitation of motion, including painful 
motion.  That issue is not before the Board.  The only issue 
to be decided is the extent of impairment caused by recurrent 
subluxation or lateral instability under Diagnostic Code 
5257, as opposed to the 20 percent rating under Diagnostic 
Code 5258 under which the right knee is presently evaluated.  
To warrant a 30 percent rating, the recurrent subluxation or 
lateral instability must cause severe impairment. 

The veteran has been employed as a security guard and is on 
his feet most of the time.  During the 2001 VA orthopedic 
examination, he related that he was able to perform 
activities of daily living, exercised with weights and rode a 
bike. Pain was described as the only functional impairment. 
In January 2003, pain, fatigue, weakness and lack of 
endurance were described, as well as locking pain, but no 
actual locking was observed.  In March 2003, there was no 
instability observed.  The Board is cognizant that there are 
times that the right knee may seem more unstable than at 
other times.  However, despite several examination in the 
past few years, there is no evidence to suggest the presence 
of severe impairment of the right knee so as to justify a 
higher rating.     


Under the circumstances, the Board finds that no more than a 
20 percent rating is warranted for moderate left knee 
disability under Diagnostic Code 5257, for "other" knee 
impairment.  The Board notes that the veteran does complain 
of right knee instability and wears a VA issued knee brace, 
except during work hours at his place of employment.  On the 
other hand, during testimony at the Board hearing, he 
testified to the use of a cane; however he does not use the 
cane during the time he spends at work.  Under the 
circumstances, and in the absence of more significant 
clinical findings as to indicate severe subluxation or 
lateral instability, regarding the veteran's right knee 
instability, the Board must conclude that the current 20 
percent evaluation assigned under Diagnostic Code 5257 is 
entirely appropriate and fully comports with the applicable 
schedular criteria.  


ORDER

A disability rating in excess of 20 percent for status post 
partial lateral meniscectomy and non-repairable rupture of 
anterior cruciate ligament of the right knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



